NUMBER 13-12-00430-CV

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


TV AZTECA, S.A.B. DE
C.V. AND PATRICIA CHAPOY,                                                    Appellant,

                                                v.

GLORIA DE LOS ANGELES TREVINO
RUIZ, INDIVIDUALLY AND ON BEHALF
OF HER MINOR CHILD, ANGEL GABRIEL
DE JESUS TREVINO, AND ARMANDO
ISMAEL GOMEZ MARTINEZ,                                                       Appellees.


                    On appeal from the 139th District Court
                          of Hidalgo County, Texas.


                             Memorandum Opinion

  Before Chief Justice Valdez and Justices Benavides and Longoria
           Memorandum Opinion by Chief Justice Valdez

       In this interlocutory appeal, appellants, TV Azteca, S.A.B. de C.V. and Patricia

Chapoy, challenge the trial court’s granting of a temporary anti-suit injunction prohibiting
appellants from pursuing a lawsuit in Mexico against appellees, Gloria de los Angeles

Trevino Ruiz, individually and on behalf of her minor child, Gabriel de Jesus Trevino, and

Armando Ismael Gomez Martinez. We reverse and remand.

                                    I.     BACKGROUND

       Appellees sued appellants for, among other things, defamation on April 14, 2009,

(the “Texas Suit”). On April 20, 2012, appellees filed a verified application for temporary

restraining order and injunction relief. In their application for temporary restraining order

and injunction, appellees alleged, among other things, the following: (1) they had made

numerous attempts to serve appellants, who resided in Mexico; (2) appellees’ attempts

at serving appellants “were rejected”; (3) appellees attempted to serve appellants

“through the Hague Convention and International Judicial Assistance” but that service

was “rejected and returned unserved”; (4) appellees filed a first and second “Request for

Service Abroad of Judicial and Extrajudicial Documents” and both attempts at service

were “rejected and returned unserved”; (5) appellees then attempted to serve appellants

“by [p]ublication and obtained the trial court’s authorization to do so on or about December

1, 2009. Like the other attempts, this attempt at service was rejected and returned

unserved”; (6) “On September 9, 2010, [appellees] filed a Motion for Substitute Service.

[Appellees] then filed an Amended Motion for Substituted Service on or about September

28, 2011”; (7) on October 3, 2011, appellees filed a second amended motion for substitute

service requesting that appellees be allowed to serve appellants by “taping a true copy of

the citation, with a copy of the petition attached, to the wall next to the security wall next

to the security booth at Door Two, at the headquarters of TV Azteca, S.A. de C.V.,

Periferco Sur, Number Fourth Thousand One Hundred Twenty-One (4121), Colonia



                                                  2
Fuentes de Pedregal, Postal Code Fourteen Thousand One Hundred Forty-One, Mexico

City, Federal District”; (8) the trial court allowed appellees to serve appellants in the

manner requested; (9) appellants were served in conformity with the above-described

manner on November 25, 2011; (10) appellants filed a special appearance on December

15, 2011; (11) “On or about January 26, 2012” appellants “filed a lawsuit in Mexico in the

Juzgado Sexto De Lo Civil styled TV Azteca, S.A.B. de C.V. y Otra vs. Victor Jorge Leon

Maldonado Alfredo Gabriel Miranda Solano, Gloria de los Angeles Trevino Ruiz, por si y

en representacion de su menor hijo Angel Gabriel de Jesus Trevino y Armando Ismael

Gomez Martinez, cause number 253/12 (the ‘Mexico City Suit’)”; (12) appellees had not

yet been served by appellants in the Mexico City Suit; (13) in the Mexico City Suit,

appellants were requesting that the Mexican court issue a court order stating that

appellants had been illegally served by appellees, the Texas court “has no jurisdiction to

hear the legal action filed by” appellees, and the Mexican notary who served appellants

did not follow proper procedures; (14) in the Mexico City Suit, appellants were also

seeking an anti-suit injunction prohibiting appellees from continuing their Texas Suit; (15)

appellants were “attempting to improperly enjoin the Hidalgo County Court, which is the

court where the [Texas Suit] was first filed, from proceeding with the case to final judgment

and are attempting to have jurisdiction determined . . . .”; and (16) the trial court should

enter an injunction to prevent appellants from pursuing their Mexico City Suit. Appellees

argued, among other things, “that the existence of multiple lawsuits and the threat to the

court’s jurisdiction is a legitimate basis for finding irreparable injury and awarding

injunctive relief.” Appellees also argued that an anti-suit injunction was necessary “to

protect [appellees and appellees’] representatives from vexatious and harassing



                                                 3
litigation.” On May 3, 2012, the trial court signed a temporary restraining order ordering

appellants to immediately desist and refrain from taking further action in prosecuting their

Mexico City Suit and/or filing any other litigation against appellees.

       On June 4, 2012, the parties entered a rule 11 agreement to extend the temporary

restraining order until June 29, 2012.1 In that rule 11 agreement, the parties also agreed

that appellants’ special appearance would be heard on June 28, 2012 and that appellees’

application for temporary injunction would follow on that date. The parties further agreed

that the temporary restraining order would expire on June 29, 2012 unless the parties

agreed to extend the TRO or “the trial court issue[d] a written ruling on [appellees’]

Application for Temporary Injunction, whichever occurred earlier.” On June 19, 2012,

appellees filed an amended emergency motion for continuance of the June 28, 2012

special appearance hearing. Subsequently, the parties signed an agreed order that the

special appearance hearing would be held on July 26, 2012. The agreed order resetting

the special appearance hearing did not mention the temporary injunction hearing.2 The

temporary injunction hearing was not rescheduled.

       On June 28, 2012, the parties appeared in the trial court on appellees’ motion for

contempt and application for temporary injunction and appellants’ motion to compel

discovery. At this hearing, appellants’ trial counsel told the trial court to decide whether

it had jurisdiction first. Appellees’ trial counsel responded by stating that the parties had

entered into several rule 11 agreements to extend the TRO and have it heard on the same

day as the special appearance. Appellees’ trial counsel also acknowledged that they had


       1 The parties documented that the temporary restraining order had previously been extended by
orders dated May 10 and May 31, 2012.
       2   The agreed order is written in cursive, and some of the words are illegible.


                                                          4
agreed that extension of the TRO would not result in a waiver of appellants’ special

appearance. Appellees’ trial counsel noted that, by agreement, the special appearance

hearing had been reset for July 26, 2012, and that appellants would not agree to an

extension of the TRO until that date. Thus, appellees’ trial counsel argued that appellants

would be free to continue their action against appellees in Mexico, which could potentially

be very expensive and lead to criminal proceedings against appellees. Appellees’ trial

counsel argued that appellants “want[ed] this gap [in the TRO] so that they can rush

forward the ball in Mexico and—and there is a remand for them.”

      Appellees’ trial counsel asked appellants to “once again, . . . extend the T.R.O. by

agreement until the—until the special appearance can be determined.”            Appellees’

attorney stated, “But if they choose to appear and defend the Temporary Injunction before

getting a determination on their special appearance, then they waive the personal

jurisdiction argument.   That’s going to be behind them.”        Appellants’ trial counsel

responded that if the parties extended the TRO, then appellants would be disadvantaged

in their Mexican cause of action because they would be unable to respond to a motion to

dismiss and appellees would then win by default. Appellees’ trial counsel clarified that

“the Notorio” or notary had been served by appellants in Mexico for the Mexico City Suit;

“the Notorio” had filed an answer and a motion to dismiss in that case; and appellees had

not been served by appellants in the Mexico City Suit. Thus, appellees’ trial counsel

stated that the trial court could enjoin appellants from serving appellees in the Mexican

lawsuit and from continuing their cause of action in Mexico.

      Before the parties presented their evidence for the temporary injunction,

appellants’ trial counsel asked the trial court to note that the parties’ rule 11 agreement



                                                5
resetting the special appearance hearing to July 26, 2012, included an agreement by the

parties that appellants were not waiving their special appearance by appearing for the

temporary injunction hearing. Appellees’ trial counsel responded that his understanding

of the rule 11 agreement was

             that their—that we, the special appearance hearing, and the hearing
      on the Temporary Injunction had been set for the same day in the past. And
      each time they were extended, they were extended together. And when the
      T.R.O. was extended, the T.R.O. that this Court entered was extended so
      that it could remain in place until we had a hearing on the special
      appearance; that [appellants’] agreement to extend the T.R.O. would not be
      used by [appellees] as a waiver of their special appearance.

             ....

             But now what we find ourselves today is that the special appearance
      hearing has been set by agreement to a date after which the Temporary
      Injunction is being heard.

              And once again, we offer the [appellants] the opportunity to, if they
      will by agreement continue to extend the T.R.O. until the date of the special
      appearance hearing, we can avoid this problem.

             But if they insist on going forward and defending the Temporary
      Injunction today, when the special appearance hearing is off in the future,
      on the 26th, then, they’re going to have a problem. Because their primary
      defense as set out in their response is that this Court has no jurisdiction to
      enter a Temporary Injunction against them. That’s their main defense.

              Hey, we’re specially appearing; we have no—this Court has no
      jurisdiction to enter a Temporary Injunction. And there is authority to say
      that the court can’t enjoin a party over which it has no jurisdiction. That’s
      fine.

            But in order to resolve this problem, because obviously we—there’s
      a lawsuit pending here and we have rights. In order to resolve the problem,
      Rule 120(a) of the Texas Rules of Civil Procedure addresses this.

             And it addresses it very clearly. It says that they have—that the court
      shall determine this special appearance before it determines a motion to
      transfer venue or other . . . by . . . Well, by—by their agreement to—to have
      this special appearance heard weeks after the hearing on this Temporary
      Injunction, if they insist on proceeding today on the Temporary Injunction

                                               6
        and defending it rather than agreeing to continue to extend the T.R.O. as
        they have done all along, without any problems, I don’t know what
        happened this time, then—then, yes, Your Honor, it would constitute a
        waiver.

        Appellants’ trial counsel replied,

                I got his word and I got his writing, we can fight about whether he’s
        right or wrong or trying to twist his way out of it right now.

               Today TV Azteca and Patty Chapoy object to this injunction
        proceeding, okay? We think the Judge’s easiest way to handle this is to
        address the special appearance for all the things we talked about this
        morning. So we—we need you to formally tell us you’re overruling our
        objection and insisting on this injunction going forward.

                 We’re not asking for anything other than a discovery related to the
        special appearance, but we are not asking for this hearing, they are. That’s
        why we have a writing to protect us. I have got suspenders; I’ve got belts.
        I still have to deal with it. So we’re objecting to going forward on the
        Temporary Injunction.

              You order us to go forward, our objection is noted, our special
        appearance is still protected and we can proceed.

                This whole thing is much to do about nothing, Your Honor.

The trial court stated that it would proceed with the temporary injunction hearing. The

trial court then took judicial notice of “all documents on file.” The trial court then heard

evidence on the temporary injunction.

        At the hearing, appellees presented testimony from Jose Humberto Rios Lozano

and Javier Juarez, and appellants presented testimony from David Lopez.                        Rios, a

licensed Mexican lawyer, testified that he had been licensed in Mexico since 1995. 3

During his testimony, Rios identified Petitioner’s Exhibit No. 1 as a document showing

that appellants had filed a lawsuit in a Mexican court, and Petitioner’s Exhibit No. 2 —the


        3 At the hearing, the Trevi Parties’ trial counsel referred to Jose Humberto Rios Lozano as “Mr.

Rios.” Thus, we will refer to him accordingly.


                                                       7
English translation of the lawsuit. The trial court admitted both exhibits. Appellees’ trial

counsel asked Rios if in their Mexican suit, appellants were seeking an injunction

preventing appellees from continuing their lawsuit in Texas until the Mexican lawsuit had

been completed and an order declaring that the 139th District Court of Hidalgo County

had no jurisdiction to hear appellees’ lawsuit against appellants in Texas. Rios replied,

“Yes,” to each question. Appellees’ trial counsel asked, “If a—if Ms. Trevi and Mr. Gomez

do not comply with the orders of this Mexican court, even though this is a civil lawsuit, do

the remedies include possible arrest and imprisonment?” Rios replied, “Yes, sir.” Rios

explained the procedures in Mexico that would allow the civil lawsuit to result in arrest

and imprisonment as follows: “Well, based on the Code of Civil Procedures of the Federal

District, Article 73. And I want to proceed to read it. . . . The judges, in order to make the

determination be complied, may employ any of these means of compliance.” Rios stated

that the applicable section of the code says, “Arrest up to 36 hours. But, in case of non-

complying with this request, also may apply Article 283 of the Criminal Code of the Penal

Code for the Federal District on the 19th title.” Rios continued, “[I]t says, [t]he penalty

would be from one up to five years in prison when the non-compliant or resistant be a

judicial order, or by complying with the sentence.”

       Appellants’ witness, David Lopez, testified that he is a Texas lawyer who has

testified in courts around the United States as an expert on Mexican law. Lopez stated

that he co-authored a book titled Mexican Law, which is used as a teaching text in law

schools around the country. Lopez said that his book has been “called the leading English

language treatise on Mexican law.” Lopez clarified that he is not licensed to practice law

in Mexico. Lopez disputed Rios’s testimony that appellees could be arrested and/or put



                                                 8
in jail if they failed to comply with a civil trial court order. Lopez stated that the code had

been changed and that the Mexican trial court no longer had the remedy of arrest and jail

to enforce its orders.

       Lopez explained that Mexican civil courts differ from Texas courts because in

Mexico there is usually no jury in a civil proceeding, and the judge “takes the case from

the parties” and “really becomes the master of that” case. Lopez stated that in Texas, as

the attorney, he is “developing” the case and the evidence; however, in Mexico, “it’s up

to the judge to develop the evidence in a sense.           The judge directs the evidence

gathering.” Lopez said that although the lawyers have input, “at the end of the day, it’s

the judge in Mexico who largely controls the disposition of the proceedings.” Lopez

explained that the Mexican “judges operate under strict deadlines in a case, each

triggered by a preceding event. Like a deadline for service, a deadline for answer, a

deadline to conduct different phases of the case. And that drives the judges to push

forward the cases even if the parties aren’t.” Lopez testified that in Texas, lawyers have

the ability to dismiss a case without prejudice, but that in Mexico, the difference between

dismissals with prejudice and dismissals of lawsuits or claims is not clear, especially in

cases like appellants’ case against appellees in Mexico where two of the defendants have

already been served and the other defendants live in the United States of America and

have not been served.

       Appellants’ trial counsel asked, “Now is there any point to this Mexican lawsuit

about the service of process besides just putting a finger in the eye of Gloria Trevi and

Armando Gomez?” Lopez replied,

             What—what’s interesting about [the Mexico City Suit] is the portion
       to me dealing with the notarios. Notarios in Mexico are not like notary

                                                  9
       publics in Texas. They are trained lawyers with advanced training who
       undertake pretty rigorous examinations and essentially have lifetime
       appointments to be the notario in a particular geographic zone. So they’re
       very privileged positions. They’re monopoly positions, which means most
       notarios tend to be—it’s a very lucrative position.

              So these are very skilled quasi government officials who the state
       gives with [sic] authority.

             The judge has legal authority to put people in jail and issue rulings,
       which we must obey because he is the government.

               With a notario, it’s not to that same degree, but they’re also not
       private lawyers. They actually have government authority. Based on what
       I’ve read, the notario [who served appellants with appellees’ Texas Suit] in
       this situation acted so clearly in violation of Mexican constitutional law and
       the law regulating notarios, as well as the Code of Civil Procedure that it
       was almost incumbent upon TV Azteca and Chapoy to initiate [the Mexico
       City Suit] at the time they did.

              They also added the other two parties, I understand, the Gloria
       Trevino and her husband because they wanted those decisions to have
       binding effect on them.

              In Mexico, because they are a civil law country, judicial decisions
       don’t necessarily have the same binding effect that they would have in the
       United States. The stare decisis effect is not the same.

              And as I understand it that was just done to make sure that whatever
       rulings were made as to the notario would also be applied to those parties
       involved in this case.

       Lopez testified that a valid Mexican judgment can be enforced in Texas under the

“[Texas] Civil Practices and Remedies Code,” which sets out a procedure for

domestication of foreign judgments. However, Lopez stated that whether a Mexican court

has the authority to enjoin a Texas court is “laughable” and that “[n]o judge from Mexico

is going to tell [the judge presiding over appellees’ Texas Suit] what to do.” According to

Lopez, a judge in Mexico could issue an order stating that the trial court in this case does

not have jurisdiction or “can’t do something, or must do something, and its void from the



                                                10
outset.” Lopez believed that what appellants have requested in the Mexico City Suit is

“clearly” something the Mexican court cannot do. Lopez elaborated, “And so what’s

happened in Mexico is you have a party asking for something that the chances of them

getting are probably very low, if anything.” Lopez explained that when the judge reviews

appellants’ request to “bind the 139th [the Texas trial court,] [s]he’s going to deny that, if

she follows the law.”

       Lopez testified that if the Texas trial court enjoined appellants from pursuing their

Mexico City Suit, then “when a deadline comes up that they must satisfy, if [appellants]

fail to satisfy it and it’s something that triggers a death penalty sanction like has been

discussed earlier, then that would alter the status quo by dismissing, by terminating claims

that TV Azteca and Chapoy have.” Lopez said, “In other words, the T.R.O. would

effectively adjudicate the case in Mexico against TV Azteca and Chapoy.”                  Lopez

explained that usually in cases where there are two separately filed suits in different

jurisdictions, the general rule is that whichever case was filed first will be decided first.

According to Lopez, this case is different because there is no treaty with Mexico regarding

the first-filed rule. Lopez stated, “In my experience, it’s just sort of par for the course. It’s

what happens when you file a lawsuit in the United States that has a lot of facts coming

out of Mexico.”

       On cross-examination by appellees’ trial counsel, Lopez claimed that the version

of the Mexican code of civil procedure that Rios had relied upon had been revised and

that although under the previous code, a judge had the authority to arrest and jail

someone for noncompliance with a court order, the legislature “deleted that capacity.”

Lopez explained, “So that the version now in effect has a different Subsection 4 which



                                                  11
does not allow for arrest.” Appellees’ trial counsel asked whether “a Mexican court can

enjoin the parties before it” even though the Mexican court had no authority to enjoin a

Texas court? Lopez replied, “Yes.” Lopez agreed that a party who violated the Mexican

court’s injunction could be held in contempt by the Mexican court that issued the

injunction. Lopez, however, disagreed that an available remedy for contempt of court

orders included arrest and imprisonment. Appellees’ trial counsel asked Lopez to explain

what remedies the Mexican court had if someone violated a Mexican court’s injunction.

Lopez responded that “the judge can impose fines, he can use the assistance of public

officials. That’s generally in a situation where the judge orders somebody to deliver

something or provide something and they don’t. He can undertake a search, and he can

order the presentation of witnesses to public officials.” Lopez emphasized that “what’s

missing” from the new code is the provision allowing a Mexican judge to arrest someone

for contempt. Lopez acknowledged that appellants had filed a “second lawsuit” in Mexico

against appellees, however, he stated that he had not reviewed anything related to that

second suit.

       After hearing the witnesses’ testimony, the trial court summed up the arguments

as follows:

               So the basis, I mean, correct me if I’m wrong. What you guys
       [appellants] are saying, and I’m saying the Respondent says that if I
       interfere with the case in Mexico, it could result in the death penalty in a
       case.

              And [appellees are] saying that what they’re trying to do in Mexico is
       just wishy-washy, and they’re trying to affect the rights in this lawsuit here.

Appellees’ trial counsel responded that the stakes were actually higher because if

appellants were allowed to proceed in the Mexican suit “and get the injunction that they’re



                                                12
clearly asking for, once the [Mexican] court issues an injunction in Mexico enjoining

[appellees] from continuing to judgment here until the Mexican lawsuit concludes over

there, then my clients run the real and present danger of being held in contempt and being

subjected to whatever remedies are available under Mexican law for contempt.”

          Appellants’ trial counsel argued that appellants have a “fundamental right” to

protect themselves in Mexico. Appellants’ trial counsel also stated that the trial court did

not have jurisdiction because the alleged defamation did not occur in Texas. Appellees’

trial counsel argued that the trial court could issue the injunction preventing appellants

from pursuing any lawsuits that interfered with the Texas suit “to protect its jurisdiction to

prevent multiplicity of lawsuits, to protect important public policy.” Appellees’ trial counsel

urged that due to the “extraordinary circumstances” present in allowing appellants to

pursue the Mexico City Suit, the appellees’ application for an anti-suit injunction must be

granted. Appellees’ trial counsel stated that appellees had every intention in continuing

their Texas Suit and that put appellees in danger of being in contempt of any injunction

filed by a Mexican court. The trial court asked, “[Y]ou’re saying that your lawsuit was here

before anything else was filed.” And appellees’ trial counsel responded, “Absolutely,

Judge. In fact, they didn’t file their lawsuit—their lawsuit was a reaction to our service of

process on them. And that’s undisputed. Nobody disputes that [appellees] filed a lawsuit

first.”

          The trial court asked appellees’ trial counsel to address appellants’ argument that

appellees had not established “that you had a case that you could win . . . . That you

won’t prevail.” Appellees’ trial counsel responded that he did not believe that a party

requesting an anti-suit injunction had “to get into the trial on the merits.” Appellees’ trial



                                                  13
counsel then stated that the trial court had admitted Exhibits 15 and 16, which were Trevi’s

and Gomez’s depositions. Appellees’ trial counsel explained that they had both testified

“as to the defamation,” “as to the harm,” and “as to the malice.”

       The trial court granted appellees’ application for temporary injunction, which is in

essence an anti-suit injunction prohibiting appellants from pursuing their Mexico City Suit.

In the injunction, the trial court made the following relevant findings: (1) after being served

with the Texas Suit, appellants filed a suit in Mexico “challenging” the trial court’s

jurisdiction in the Texas Suit; (2) in the Mexico City Suit, appellants are seeking to enjoin

appellees from proceeding with the Texas Suit; (3) if the Mexican court grants the relief

requested by appellants, the Mexican court may enforce the injunction “by contempt, up

to and including arrest and imprisonment from one to five years”; (4) the parties had

agreed to an extension of the temporary restraining order enjoining appellants “from,

among other things, continuing to prosecute the Mexico City [Suit]”; (5) “Despite the

agreed extension of the Temporary Restraining Order, [appellants] have continuing [sic]

their prosecution of the Mexico City [Suit], and even filed a second lawsuit in Mexico

against [appellees] (the “Second Mexican Lawsuit”) in violation of the agreed Temporary

Restraining Order”; (6) appellants’ actions in violating the temporary restraining order by

continuing to pursue the Mexican City Suit “constitutes a threat to the jurisdiction of this

Court”; (7)

       In order to preserve this Court’s jurisdiction and stop [appellants’] attempts
       to deprive this Court of jurisdiction, and in order to protect a vital public
       policy, and to protect the parties from multiple lawsuits, the risk of conflicting
       and inconsistent results, and a waste of resources, and the threat of arrest
       and imprisonment, it is necessary for this Court to enter this Temporary
       Injunction to stay [appellants] from prosecuting the Mexico City Suit, the
       Second Mexican Lawsuit, and any other civil, criminal or administrative
       proceedings, and from filing any documents, pleadings, motions, or

                                                  14
       discovery requests in the Mexico City Suit and the Second Mexican Lawsuit,
       with the sole exception of filing a motion to dismiss or the equivalent under
       Mexican procedural law.

(8) appellants filed a motion to quash the service of citation and a special appearance

challenging the trial court’s jurisdiction; and (9) “The Mexico City [Suit], and apparently

the Second Mexican Lawsuit, seek an adjudication of the same issues from a Mexican

tribunal.”

       In its injunction, the trial court ordered, in pertinent part, the following:

             IT IS THEREFORE ORDERED that Defendants TV Azteca, S.A.B.,
       DE C.V. and PATRICIA CHAPOY and their respective agents,
       representatives, attorneys, and those acting in concert therewith, are
       hereby enjoined from:

       a.     initiating or prosecuting any criminal, civil or administrative
              proceeding against Plaintiffs or any of Plaintiffs’ employees, agents,
              representatives, or attorneys; and

       b.     furthering or prosecuting the Mexico City Suit and the Second
              Mexican Lawsuit including, but not limited to the filing of any
              documents, pleadings, motions, discovery requests, or obtaining any
              judgment or any other relief, other than seeking a dismissal of the
              Mexico City Lawsuit and the Second Mexican Lawsuit.

              IT IS FURTHER ORDERED that Defendants TV Azteca, S.A.B., DE
       C.V., and Patricia Chapoy and their respective agents, representatives,
       attorneys, and those acting in concert therewith, immediately seek
       dismissal, or the equivalent thereof, the claims asserted against TREVI and
       GOMEZ and their attorneys in the Mexico City [Suit] and the Second
       Mexican Lawsuit. TREVI and GOMEZ have stipulated that they do not
       oppose their dismissal from the Mexico City [Suit] and the Second Mexican
       Lawsuit and waive any claim for fees and costs which may have been
       recoverable in the Mexico City [Suit] and the Second Mexican Lawsuit if TV
       Azteca and Chapoy comply with this Temporary Injunction.

                    II.     STANDARD OF REVIEW AND APPLICABLE LAW

       We review a trial court’s decision to grant or deny a temporary injunction for an

abuse of discretion. Butnaru v. Ford Motor Co., 84 S.W.3d 198, 204 (Tex. 2002). A trial



                                                  15
court abuses its discretion if its decision was so arbitrary it exceeded the bounds of

reasonableness. See id. We view the evidence in the light most favorable to the trial

court’s order and indulge all reasonable inferences in favor of its decision. City of McAllen

v. McAllen Police Officers Union, 221 S.W.3d 885, 893 (Tex. App.—Corpus Christi 2007,

pet. denied). A trial court does not abuse its discretion if it bases its decision on conflicting

evidence where evidence in the record reasonably supports the trial court’s decision.

Davis v. Huey, 571 S.W.2d 859, 862 (Tex. 1978). However, the review of a trial court’s

determination of the legal principles controlling its ruling is much less deferential.

Atkinson v. Arnold, 893 S.W.2d 294, 297 (Tex. App.—Texarkana 1995, no writ) (citing

Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992)). “A trial court has no ‘discretion’ in

determining what the law is or in applying the law to the facts. Thus, a clear failure by the

trial court to analyze or apply the law correctly will constitute an abuse of discretion.” Id.

(internal citations omitted).

        A temporary injunction is an extraordinary remedy, and is not issued as a matter

of right. Walling v. Metcalfe, 863 S.W.2d 56, 58 (Tex. 1993).4 Texas courts have the

power to prevent parties from proceeding with litigation filed in other state courts by

issuing an anti-suit injunction. See Golden Rule Ins. Co. v. Harper, 925 S.W.2d 649, 651

(Tex. 1996) (per curiam); Gannon v. Payne, 706 S.W.2d 304, 305–06 (Tex. 1986) (“The

general rule is that when a suit is filed in a court of competent jurisdiction, that court is

entitled to proceed to judgment and may protect its jurisdiction by enjoining the parties to



        4 A trial court issues a temporary injunction in order to preserve the status quo until a trial on the
merits. Butnaru v. Ford Motor Co., 84 S.W.3d 198, 204 (Tex. 2002); Walling v. Metcalfe, 863 S.W.2d 56,
58 (Tex. 1993). The status quo is the last, actual, peaceable, non-contested status that preceded the
pending controversy. In re Newton, 146 S.W.3d 648, 651 (Tex. 2004) (orig. proceeding); Universal Health
Servs., Inc. v. Thompson, 24 S.W.3d 570, 577 (Tex. App.—Austin 2000, no pet.).


                                                         16
a suit subsequently filed in another court of this state.”); Monsanto Co. v. Davis, 25
S.W.3d 773, 778 (Tex. App.—Waco 2000, pet. denied). The Texas Supreme Court has

held that the trial court may issue an anti-suit injunction for the following reasons: (1) to

address a threat to the court’s jurisdiction; (2) to prevent the evasion of important public

policy; (3) to prevent a multiplicity of suits; or (4) to protect a party from vexatious or

harassing litigation. Gonzalez v. Reliant Energy, Inc., 159 S.W.3d 615, 623 (Tex. 2005).

       However, under the principle of comity, a trial court must exercise the equitable

power to issue an anti-suit injunction sparingly, and only in very special circumstances.

Golden Rule Ins. Co., 925 S.W.2d at 651; Christensen v. Integrity Ins. Co., 719 S.W.2d
161, 163 (Tex. 1986). Thus, the party seeking the anti-suit injunction must show that a

clear equity demands the injunction. Golden Rule Ins. Co., 925 S.W.2d at 651; Harbor

Perfusion, Inc. v. Floyd, 45 S.W.3d 713, 718 (Tex. App.—Corpus Christi 2001, no pet.).

In addition, the applicant must show that there is the potential for an irreparable

miscarriage of justice. Golden Rule, 925 S.W.2d at 651–52.

                                     III.   DISCUSSION

       In this case, the trial court determined that appellees would suffer an irreparable

miscarriage of justice if it did not issue the anti-suit injunction. The trial court relied on

evidence that a possibility existed that once the Mexican court ruled appellees’ service of

process was ineffective and issued its own injunction, appellees could face contempt of

court charges that included a possibility of arrest. The trial court prohibited appellants

“from prosecuting the Mexico City Suit, the Second Mexican Lawsuit, and any other civil,

criminal or administrative proceedings, and from filing any documents, pleadings,

motions, or discovery requests in the Mexico City Suit and Second Mexican Lawsuit . . . .”



                                                 17
        By their third issue, appellants argue, among other things, that there was no threat

of an irreparable miscarriage of justice in this case. Appellees respond that they proved

that irreparable miscarriage of justice would occur because of the possibility that they

could be arrested for contempt of court.5

        An anti-suit injunction may issue only in very special circumstances that are usually

very difficult to demonstrate. See Christensen v. Integrity Ins. Co., 719 S.W.2d 161, 163

(Tex. 1986); see also London Mkt. Insurers v. American Home Assurance Co., 95 S.W.3d
702 (Tex. App.—Corpus Christi 2003, no pet.) (affirming anti-suit injunction due to the

existence of very special circumstances and the potential for an irreparable miscarriage

of justice because evidence established the existence of a service-of-suit-clause in the

insurance policies at issue wherein the appellant insurers agreed to submit to the

jurisdiction chosen by the appellees and to be bound by that court’s final decision). We

must balance the Texas court’s equitable power of issuing an anti-suit injunction with the

principle of comity. See Gannon, 706 S.W.2d at 306–07. The injunction at issue must

be required to prevent an irreparable miscarriage of justice. Id. at 307.

        Here, the Mexican court has not enjoined appellees from proceeding with their

Texas Suit, and the evidence shows that appellants are not entitled to such relief. Lopez



        5  Appellees also cite to the trial court’s finding that appellants violated the prior temporary
injunctions. We note that violating a temporary injunction has not been found to be grounds for issuing a
temporary injunction or a basis for finding an irreparable miscarriage of justice. However, the trial court
may have other remedies available such as ordering sanctions.

         We also note that appellants’ witness admitted that appellants have sought relief in the Mexico City
Suit that they are not entitled to receiving. Specifically, Lopez testified he believed that what appellants
have requested in the Mexico City Suit is “clearly” something the Mexican court cannot do. Lopez
elaborated, “And so what’s happened in Mexico is you have a party asking for something that the chances
of them getting are probably very low, if anything.” Lopez explained that when the Mexican judge reviews
appellants’ request to “bind the 139th [the Texas trial court,] [s]he’s going to deny that, if she follows the
law.”


                                                         18
stated that if the Mexican court follows the law, it will not grant appellants’ request to

enjoin the Texas court. In addition, even assuming the Mexican court issues an injunction

prohibiting the Texas court from proceeding with the Texas Suit, the evidence presented

shows that the Texas court has no obligation to follow that order. Moreover, the evidence

presented shows that the Mexican court may charge appellants with a criminal violation,

not that the Mexican court would in fact do so. Rios testified that one remedy available

to a Mexican court when a party disobeys an order and is held in contempt includes

possible arrest and imprisonment. Thus, the evidence presented to the trial court shows

that a Mexican court may, as one of many remedies, pursue criminal charges against a

civil litigant if that party violates a court order. There is no evidence in this case, however,

that the Mexican court has considered such a remedy or that the Mexican court will pursue

that extreme remedy. In conclusion, no evidence was presented that appellants are

entitled to the relief they have requested in Mexico, the Mexican court will rule in favor of

appellants, the Mexican court will hold appellees in contempt, or the Mexican court will

choose to have appellees arrested for failure to comply with any order. Accordingly, at

this stage in the proceedings, it is pure speculation that appellees will be arrested and

jailed for not complying with any court order in Mexico.6 Because speculation cannot

support an anti-suit injunction, we conclude that the trial court abused its discretion by

issuing the injunction to protect appellees from a potential threat of being held in contempt

and a possibility of arrest and imprisonment. Frey, 647 S.W.2d at 248; Tex. Health Care

Info. Council, 94 S.W.3d at 853. Thus, we cannot conclude that appellees met their


        6 We  make no determination regarding whether the trial court may issue an anti-suit injunction when
there is clear evidence that a foreign court will file criminal charges against a party it has ordered to stop
pursuing a suit in Texas.


                                                         19
burden of showing that the injunction is necessary to prevent an irreparable miscarriage

of justice and that a clear equity demands the Texas court’s intervention.7 See Gannon,
706 S.W.2d at 308 (“Only in exceptional situations should a trial court issue an injunction

prohibiting a foreign citizen from prosecuting an action in his home country.”); Golden

Rule, 925 S.W.2d at 651–52. We sustain appellants’ third issue.8

                                           IV.      CONCLUSION

        Having found that the trial court had no basis to issue the anti-suit injunction, we

reverse the trial court’s judgment, dissolve the injunction, and remand for proceedings

consistent with this opinion.

                                                                    ____________________
                                                                    ROGELIO VALDEZ
                                                                    Chief Justice

Delivered and filed the
30th day of April, 2014.




        7 We note that if an arrest were imminent, the harm would not be speculative. Moreover, we agree
with appellees that “being arrested and jailed” is an irreparable injury. However, in this case, there is no
threat of arrest and imprisonment, yet.
        8 Because we have determined that appellees have not shown an irreparable miscarriage of justice
will occur, we need not determine whether appellees met their burden of showing that there is a threat to
the court’s jurisdiction, or that the injunction was required to prevent the evasion of important public policy,
to prevent a multiplicity of suits, or to protect appellees from vexatious or harassing litigation. See TEX. R.
APP. P. 47.1. (“The court of appeals must hand down a written opinion that is as brief as practicable but
that addresses every issue raised and necessary to final disposition of the appeal.”); see also Gannon, 706
S.W.2d at 306 (explaining that when a Texas trial court seeks to enjoin parties in a foreign country, an
appellate court must adhere to strict guidelines, including the caveat of limited use); Golden Rule, 925
S.W.2d at 651–52 (explaining that absent proof of an irreparable miscarriage of justice, an anti-suit
injunction should not issue). Because we have not addressed the above-mentioned justifications for issuing
the injunction, we see no reason why the trial court could not revisit those issues again if and when
appellees are able to show an irreparable miscarriage of justice.


                                                          20